                 Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 1 of 8



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JERRY C.,
 8
                               Plaintiff,                  CASE NO. C19-5994-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                      ADMINISTRATIVE PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals the denial of his application for Disability Insurance Benefits. He

14   contends the ALJ erred by misevaluating (1) the medical evidence; (2) plaintiff’s testimony;

15   (3) the lay evidence; and (4) residual functional capacity (“RFC”). Dkt. 8, at 2. The Court

16   REVERSES the Commissioner’s final decision and REMANDS the matter for further

17   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

18                                           BACKGROUND

19          Plaintiff is currently 39 years old, has a GED, and has worked as a general manager. Tr.

20   37–40. He alleges disability beginning September 6, 2016. Tr. 144. In an October 2018 decision,

21   the ALJ determined that plaintiff had the sole severe impairment of kidney stones and that he

22   retained the RFC to perform light work with additional physical and postural limitations. Tr. 19,

23   21. Although the ALJ found that plaintiff could not return to his past relevant work, she found



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
                 Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 2 of 8



 1   that plaintiff was not disabled because he could sustain employment in other positions that exist

 2   in substantial numbers in the national economy. Tr. 25–26.

 3                                              DISCUSSION

 4             The Commissioner’s decision that a claimant is not disabled will be upheld if the findings

 5   of fact are supported by substantial evidence in the record as a whole and the proper legal

 6   standards were applied. Schneider v. Comm’r of the SSA, 223 F.3d 968, 973 (9th Cir. 2000). The

 7   Court finds that the ALJ’s decision is not supported by substantial evidence and was the result of

 8   harmful legal error because it did not adequately account for medical and testimonial evidence

 9   when determining that plaintiff’s mental disorders were non-severe and consequently did not

10   adequately account for mental limitations in the RFC assessment and step five analysis. Because

11   plaintiff’s mental-health impairments are inextricably linked to his management of chronic pain,

12   the Court refrains from affirming or reversing the ALJ’s decision regarding the medical and

13   testimonial evidence of pain so that pain and mental-health impairments may be evaluated

14   together. The Court notes, however, that on remand the ALJ should, if necessary, address how

15   plaintiff’s medical management of pain and associated mental disorders with daily use of

16   prescribed opioids, medical marijuana, and psychiatric medications can be reconciled with a

17   conclusion that plaintiff’s pain is so intermittent and lacking in severity as to not interfere with

18   employability.

19             1. Severity of Mental Disorders

20             Plaintiff contends that the ALJ harmfully erred by determining that plaintiff’s mental-

21   health impairments are not severe and then by not accounting for the functional limitations

22   stemming from those mental disorders when assessing RFC and evaluating step five. The Court

23   agrees.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
               Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 3 of 8



 1          At step two of the five-step sequential inquiry, the Commissioner determines whether the

 2   claimant has a medically severe impairment or combination of impairments. An impairment is

 3   not severe “[i]f you do not have any impairment or combination of impairments which

 4   significantly limits your physical or mental ability to do basic work activities.” 20 C.F.R.

 5   §§ 404.1520(c), 404.1521(a) (2012). In determining severity, the ALJ must at step two consider

 6   the combined effect of all of the claimant’s impairments on his ability to function, without regard

 7   to whether each alone was sufficiently severe, and consider subjective symptoms such as pain.

 8   See 42 U.S.C. § 423(d)(2)(B); SSR 16-3. The Ninth Circuit noted:

 9                  [T]he step-two inquiry is a de minimis screening device to dispose
                    of groundless claims. Bowen v. Yuckert, 482 U.S. at 153–54, 107
10                  S. Ct. at 2297–98 (1987) An impairment or combination of
                    impairments can be found “not severe” only if the evidence
11                  establishes a slight abnormality that has “no more than a minimal
                    effect on an individual’s ability to work.” See SSR 85-28; Yuckert
12                  v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (adopting SSR 85-28).

13   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).

14          In this case, the ALJ found plaintiff to suffer from a single severe impairment: kidney

15   stones. The ALJ found that plaintiff’s medically determinable impairments of generalized

16   anxiety disorder, panic disorder, and depressive disorder, considered singly and in combination,

17   do not cause more than a minimal limitation in his ability to perform basic mental work activities

18   and are therefore non-severe. Tr. 19–20. This was so because the ALJ determined that plaintiff

19   had no more than a mild limitation in every mental functional area: understanding, remembering,

20   or applying information; interacting with others; concentrating, persisting, or maintaining pace;

21   and adapting or managing oneself. Tr. 20. The ALJ’s evaluation was unsupported by substantial

22   evidence and legally erroneous because it failed to address substantial medical and testimonial

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
               Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 4 of 8



 1   evidence of plaintiff’s mental health that indicated “more than a minimal limitation in [his]

 2   ability to do basic work activities.” 20 C.F.R. 404.1520a(d)(1).

 3          First, the ALJ did not adequately address the medical evidence of mental disorders that

 4   indicate more than a minimal limitation in the ability to do basic work activities. For example, in

 5   June 2016, i.e., three months before the alleged onset date of September 2016, plaintiff’s GAD-7

 6   score for anxiety disorders was 18 out of 21, indicating severe anxiety. Tr. 311. In November

 7   2016 his GAD-2 score for anxiety disorders was 6 out of 6, and his PHQ-9 for major depressive

 8   disorder was 23 out of 27, indicating severe depression. Tr. 298. Throughout the relevant period,

 9   plaintiff was seen by medical providers for his mental disorders and was prescribed medications

10   to control his anxiety, panic disorder, and depression, including Valium, Zoloft, and Buspar. See,

11   e.g., Tr. 554. This is in addition to his use of medical marijuana, opioid pain medications, and

12   anti-nausea medications. See, e.g., id. Although his medical providers did not opine about precise

13   functional limitations, all found his chronic mental-health limitations necessitated daily

14   medication and none have suggested that his account of limitations was feigned or exaggerated.

15   See, e.g., 287–88, 295, 304–05, 539, 574.

16          The ALJ did not discuss the medical evidence that plaintiff’s mental limitations might

17   have more than a minimal impact on his ability to work, instead plucking from the record

18   instances in which plaintiff “maintained good eye contact, was calm and cooperative, and

19   displayed a good sense of humor”; worked part-time in a consulting role and “[o]n examination

20   . . . remained cooperative with a linear thought process”; and “described his anxiety as under

21   good control, and helped by Valium and Zoloft.” 1 Tr. 20. As the Ninth Circuit has noted:

22
     1
23     It should be noted that plaintiff described his anxiety as “under good control” several months
     before the alleged onset date, and added the caveat that he “admits that it is hard for him to
     judge.” See Tr. 303. Moreover, that Valium and Zoloft are “helpful” for mental-health
     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
               Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 5 of 8



 1   “Cycles of improvement and debilitating symptoms are a common occurrence, and in such

 2   circumstances it is error for an ALJ to pick out a few isolated instances of improvement over a

 3   period of months or years and to treat them as a basis for concluding a claimant is capable of

 4   working.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Similarly, the ALJ gave

 5   “[g]reat weight to the opinions of the DDS psychological consultants who reviewed plaintiff’s

 6   file on initial and reconsideration review, because they are consistent with the record as a whole

 7   that shows the claimant has no severe mental impairment.” Tr. 24 (citing Tr. 59–61, 72–75). That

 8   conclusory statement was, however, the ALJ’s full discussion of the opinions of the non-

 9   examining psychological consultants. Those non-examining psychological opinions were

10   themselves conclusory, notwithstanding the Commissioner’s post hoc characterization of them as

11   “detailed explanations.” Dkt. 9, at 5. In labeling plaintiff’s mental impairments as non-severe, the

12   non-examining psychological consultants acknowledged that there could be problems with

13   sustained concentration and persistence but concluded that “the degree of limitations alleged are

14   not consistent w/ the evidence w/o supporting documentation.” Tr. 74–75. This boilerplate

15   refutation of severity is capped by an erroneous statement, repeated in the initial and

16   reconsideration reviews, that “[m]edical evidence and ADL’s indicate claimant remains capable

17   of doing sedentary work,” Tr. 61, 75 (emphasis added). In contrast, the psychological consultants

18   twice concluded, and the ALJ accepted, that plaintiff could perform light work. See Tr. 62, 75

19   (can lift 20 pounds occasionally and 10 pounds frequently). Such identical, internal

20
     symptoms, Tr. 20, does not indicate whether even while medicated his mental disorders might
21
     remain severe. In fact, in the notes cited by the ALJ in support of medication effectiveness,
     plaintiff indicated that being able to taper down on Valium “validated his thoughts that the
22
     Valium wasn’t helping.” Tr. 553. At the same visit, the clinician noted that “Zoloft appears to be
     helping keep the symptoms from being worse” but was considering whether to “[a]ugment
23
     Zoloft with buspar to see if the combination of the 2 might help the depression and anxiety better
     than Zoloft by itself and avoid the side effects related to higher doses of Zoloft.” Tr. 554.

     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
                Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 6 of 8



 1   inconsistencies committed by using identical language do not suggest “detailed explanations”;

 2   they suggest the cutting and pasting of stock language from other case files.

 3           Second, the ALJ failed to provide clear and convincing reasons for rejecting plaintiff’s

 4   testimony about mental limitations. Rollins v. Massanari, 261 F.3d 853, 859 (9th Cir. 2001).

 5   Plaintiff testified that he was suicidal at work and that his co-workers voiced concerns about his

 6   state of mind. Tr. 47. The ALJ did not specifically address plaintiff’s testimony about mental

 7   limitations at all.

 8           Third, the ALJ failed to state germane reasons for rejecting the lay testimony of

 9   plaintiff’s employer, his wife, and his daughter about his mental limitations. Lewis v. Apfel, 236

10   F.3d 503, 511 (9th Cir. 2001). Plaintiff’s employer substantiated plaintiff’s testimony about

11   mental limitations by noting that in 2015 and 2016 plaintiff was having frequent outbursts and

12   lashing out at employees and himself. Tr. 276. This culminated in an incident that marks the

13   alleged date of disability in September 2016:

14                   [Plaintiff] had come in to work shouting obscenities about the
                     company and the people he works with and threatening to kill
15                   himself. After this incident I put him on paid leave for 2 weeks
                     until I returned from my trip. After considering all of the
16                   circumstances; the frequency of outbursts, the fact that it wasn’t
                     likely to get better but actually was likely to get worse, I decided to
17                   terminate him from his position as general manager.

18   Tr. 276. The ALJ gave little weight to the statements of plaintiff’s employer because he

19   “provided information about the claimant’s work ability in his full-time managerial position,

20   prior to his alleged onset date.” Tr. 24. That reason was not germane to plaintiff’s mental-health

21   condition. Plaintiff’s employer stated that he fired plaintiff from his position as general manager

22   because he was belligerent and threatening suicide and from that point forward plaintiff stopped

23   working full-time. That is directly relevant to an inquiry about when plaintiff ceased having the



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
               Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 7 of 8



 1   capacity to work full-time. Similarly, the ALJ could not reasonably discount as “vague” the

 2   employer’s statement that plaintiff’s current part-time employment is sometimes almost too

 3   much. There is nothing vague about the employer’s statement that based on his experience as

 4   plaintiff’s supervisor for many years, plaintiff’s chronic pain and mental condition rendered him

 5   incapable of performing work for more than 1-2 hours per day and then only if plaintiff has

 6   infrequent contact with customers and employees. Tr. 276.

 7          The ALJ’s stated no reasons at all for rejecting the lay testimony about plaintiff’s mental-

 8   health condition by plaintiff’s wife and daughter. Tr. 277–80. Wife and daughter both referred to

 9   plaintiff’s mental stupor due to medications, a volatile temper, and suicidal ideation. Id. The ALJ

10   evaluated those opinions only as they referred to physical limitations. See Tr. 24. It was harmful

11   error for the ALJ to discount the testimony by plaintiff’s wife and daughter without considering

12   the impact of plaintiff’s mental limitations on his ability to work. See Bruce v. Astrue, 557 F.3d

13   1113, 1115 (9th Cir. 2009).

14          The Court finds that the ALJ erred as a matter of fact and law because she did not

15   adequately account for relevant medical evidence, plaintiff’s testimony, and lay testimony when

16   determining that plaintiff’s mental limitations were non-severe. This error was harmful because

17   plaintiff’s mental impairments were not adequately considered in the RFC assessment and the

18   step five evaluation.

19          2. Other Issues

20          There is no dispute that plaintiff’s mental-health condition is inextricably related to his

21   management of chronic pain. There is, however, a dispute about the frequency and severity of

22   plaintiff’s pain. For example, the ALJ discounted plaintiff’s testimony about suffering daily pain

23   by referring to his 2017 report that he experienced episodes of flank pain only once or twice a



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
               Case 3:19-cv-05994-BAT Document 11 Filed 06/11/20 Page 8 of 8



 1   month. Tr. 23 (citing Tr. 588, 591). On remand, the ALJ should reexamine both plaintiff’s

 2   mental limitations as well as how pain is or is not related to plaintiff’s mental and physical

 3   impairments. The reexamination should indicate how the severity of plaintiff’s mental and

 4   physical impairments can be reconciled with the long-term management of plaintiff’s pain and

 5   mental health through the daily use of opiate pain killers, medical marijuana, and psychiatric

 6   medications.

 7                                            CONCLUSION

 8          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 9   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

10          On remand, the ALJ should revisit on an open record the sequential analysis from step

11   two forward, hold a new hearing, and issue a new decision. The Court neither affirms nor

12   reverses the ALJ’s consideration of plaintiff’s pain so that the severity and frequency of

13   plaintiff’s pain may be reexamined in conjunction with plaintiff’s related mental-health

14   limitations.

15          DATED this 11th day of June, 2020.

16

17                                                         A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
